internal_revenue_service number info release date index number ------------------ ---------------------------- -------------------------------- in re ---- ---- department of the treasury washington dc person to contact ----------------- id no ---------- telephone number --------------------- refer reply to cc - genin-159237-03 date date dear ms ------- reference form_2290 returned stamped copy the following is response to your date inquiry regarding the above referenced subject matter issue whether there is an unauthorized disclosure under sec_6103 when a non- designee1 third party submits a completed and signed form_2290 and accompanying schedule with cash or check payment to a service employee the employee acknowledges the receipt thereof by stamping schedule and returns the original stamped copy of form_2290 schedule and a copy of form_2290 back to the third party conclusion by stamping and returning form_2290 and form_2290 schedule to the third party the service employee is merely acknowledging receipt of the form and cash or check this acknowledgment of receipt to the person who provided the information is not a disclosure facts taxpayer owners of highway motor vehicles that have a taxable_gross_weight of big_number pounds or more use form_2290 heavy highway vehicle use_tax return form rev date hereinafter form to pay highway use_tax as well as proof of payment in order to register their vehicle in their respective state see form_2290 heavy highway vehicle use_tax return permits the taxpayer to authorize a third party designee to discuss the taxpayer’s form_2290 with the service genin-159237-03 instructions for form_2290 heavy highway vehicle use_tax return rev date catalog no 27231l p hereinafter form_2290 instructions the service employee stamps and returns the form_2290 schedule to the taxpayer for this purpose id because states generally require verification of payment of the highway use_tax before they will register a vehicle schedule serves as proof of payment see form_2290 instructions p alternatively the taxpayer may use a photocopy of form_2290 schedule and a copy of his canceled check as proof of payment id you indicated in your correspondence that on occasion a non-designee third party such as the taxpayer’s friend or employee enters a service walk-in office to pay highway use_tax on behalf of the taxpayer with form_2290 the service employee typically a tax resolution representative or a contact service representative accepts cash or check payment from the third party with form_2290 service employees are specifically instructed not to verify the information but merely to ensure that form_2290 is complete you have indicated that service employees do not verify the identity of the third party who submits the payment or the identity of the taxpayer who is named on the form prior to accepting it the service employee stamps form_2290 schedule with the date and the words received with remittance and returns it to the third party the service’s original form_2290 and a copy of form_2290 schedule are sent by the service employee to the cincinnati submission processing campus cspc for processing see i r m dollar_figure the returned stamped copy of the form_2290 schedule serves as proof of payment for the taxpayer owner of the highway use_tax see form_2290 instructions p law and analysis according to your inquiry there is a potential violation of sec_6103 when the service employee returns the original stamped copy back to the third party the form itself and the fact of receipt of remittance are at the very least return_information as that term is defined in sec_6103 those items clearly have been received by the service with regard to a taxpayer’s liability or potential liability under the internal_revenue_code there is however no disclosure defined in sec_6103 as the making known of any return or return_information in merely acknowledging to a third party provider of information the information provided by stamping the schedule the service employee is merely acknowledging that he has received a form and payment this situation is not unlike giving a receipt to a third party for summoned documents certainly without making an unauthorized disclosure of return_information the third party can be given a list of the items they turned over pursuant to summons as another example if a third party writes a check to pay the tax_liability of another taxpayer the third party would be entitled to a receipt describing what was provided we do not address at what point the form_2290 is deemed filed making it a return under sec_6103 genin-159237-03 without it being a disclosure these acts are similar to a service employee acknowledging the receipt by stamping schedule and returning the original stamped copy to the third party as only describing what has been received by the service we understand that no verification process takes place when the form and payment are accepted the service employee does not make verifications of such entries as name taxpayer_identification_number or other data before the return and payment is received such verifications if required would constitute a disclosure by tacitly acknowledging the matching of information on the form with irs records such a disclosure would be prohibited absent consent of the taxpayer we hope this has been of assistance sincerely david l fish senior technician reviewer branch disclosure privacy law there would be a disclosure however if the irs indicated the amount the taxpayer owed or the amount necessary to pay the taxpayer’s account in full whether such disclosure is authorized under sec_6103 would depend upon the facts and circumstances in contrast when the service receives a return and acknowledges to an electronic return originator the successful transmission of a return the acknowledgement constitutes a disclosure because the taxpayer’s name and taxpayer_identification_number are checked for validity and certain preliminary checks are conducted to ensure data integrity the transmission combined with such verifications are more than simple acknowledgement of receipt and therefore require the consent of the taxpayer
